June 11, 2014 BNY MELLON FUNDS TRUST - BNY Mellon Asset Allocation Fund Supplement to Prospectus dated January 1, 2014 Effective on or about July1, 2014 (the "Effective Date"), BNY Mellon Asset Allocation Fund (the "Fund") will change its benchmark index to the Morningstar Moderate Target Risk Index (the "New Index") to replace the Fund's current primary benchmark index, the Standard & Poor's® 500 Composite Stock Price Index (the "Current Primary Index"), and its secondary benchmark index, the Barclays U.S. Aggregate Bond Index (the "Current Secondary Index"). The New Index, an unmanaged index of global equities, bonds and traditional inflation hedges such as commodities and Treasury Inflation Protected Securities (TIPS), is more reflective of the manner in which the Fund's assets may be allocated than the Current Primary Index and Current Secondary Index are. The following information supplements and should be read in conjunction with the information contained in the section of the Fund's
